Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/06/2021 regarding the nonstatuatory double patenting rejection of claims 1-3, 6-7, 9, 12, 14-17, and 19-20 been fully considered and are persuasive. As the claims of previously co-pending application 16/156,747 have been issued as U.S. Patent 11,141,290, the double patenting rejection is reissued in view of 11,141,290.
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. Applicant argues that element 18 of Goodfried et al. (U.S. 7,799,085) does not amount to a fastener as claimed and should instead be interpreted as a stem adaptor, as Goodfried et al. discloses another element 50, which would be considered a fastener. The Examiner respectfully disagrees. Claims may be examined with the broadest reasonable interpretation, and as element 18 helps to fasten together two components, it can be interpretted as being a fastener.
Applicant also argues that Goodfried et al. does not disclose “a stem provisional assembly configured to be disposed in a second recess, the stem provisional assembly configured to be engageable in vivo to position the first provisional component on the resected surface of the bone,” and “a fastener configured to couple the first provisional component, the second provisional component and the stem provisional assembly together as an assembly, wherein the fastener includes a passage that extends therethrough to allow access to the stem provisional assembly from adjacent the first provisional component,” as element 50 does not have a passage and element 18 should not be 
Additionally, Applicant makes several arguments regarding functional language. No limitations were disregarded as functional language in the 35 U.S.C. 102(a)(1) rejection of claim 1, however it was noted that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, indicating that functional limitations must structurally distinguish the invention.
Furthermore, Applicant argues that Goodfried et al. does not disclose “a stem provisional assembly configured to be disposed in a second recess, the stem provisional assembly configured to be engageable in vivo to position the first provisional component on the resected surface of the bone,” as the stem provisional assembly is not configured to be engageable in vivo to position the first provisional component on the resected surface of the bone. The Examiner respectfully disagrees, as the stem provisional assembly (14B) engages in vivo with component 18, as the two are connected in vivo, and that engagement helps to position the first provisional component (10C) on the resected surface of the bone, as the position of the stem provisional assembly (14B) in vivo controls the positioning of the first provisional component (10C) on the resected surface. While this construction and engagement is different than that described in the disclosure of the instant application, it does meet the limitations of claim 1.
Additionally, Applicant argues that allowable subject matter should be considered as being allowable for the recitation of the claimed combination as a whole. While the entire claim is indicated as having allowable subject matter, the reasons for allowance note the specific subject matter that sets the invention apart from the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-7, 9, 12, 14-17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8-9 of U.S. Patent No. 11,141,290 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because reference application and instant application all recite the same basic structure with a permutation of similar elements throughout.
In the claims set forth above, both the reference application and the instant application claim a provisional system for a knee arthroplasty comprising: a first provisional component having a proximal surface and a distal surface opposing the proximal surface, one of the distal surface and the proximal surface configured to be disposed on a resected surface of a bone; a second provisional component configured to be disposed in a first recess beneath the resected surface of the bone, wherein the second provisional component is configured to simulate a shape of at least one of a sleeve component, a cone component or a keel component of an implant; a stem provisional assembly configured to be disposed in a second recess, the stem provisional assembly configured to be engageable in vivo to position the first provisional component on the resected surface of the bone; and a fastener configured to couple the first provisional component, the second provisional component and the stem provisional assembly together as an assembly, wherein the fastener includes a passage that extends therethrough to allow access to the stem provisional assembly from adjacent the first provisional component (claim 1, found in reference application claims 1-2, 5, and 9).
Further, both the reference application and the instant application claim a tibial or femoral provisional system for a knee arthroplasty comprising: a first provisional component having a proximal surface and a distal surface opposing the proximal surface, the one of the proximal or distal surface configured to be disposed on a resected surface of a bone comprising a tibia or a femur; a second provisional component configured to be disposed in a first recess beneath the resected surface, wherein the second provisional component is a provisional to simulate a shape of at least one of a sleeve component, a cone component or a keel component of an implant; a stem provisional assembly configured to be disposed in a second recess of the tibia or femur, the stem provisional assembly configured to be engageable in vivo to reposition the first provisional component on the resected surface; and a fastener configured to couple the first provisional component, the second provisional component and the stem provisional assembly together as an assembly, wherein the fastener includes a passage extending therethrough configured to allow access for a driver to engage the stem provisional assembly (claim 12, found in reference application claims 1-2 and 5).
Wherein the system further comprises a handle configured to temporarily engage the second provisional component to the stem provisional assembly, wherein when temporarily engaged with the handle the second provisional component and the stem provisional assembly are insertable into the first recess and the second recess of the bone, respectively (claim 2, found in reference application claim 2).
Wherein the system further comprises a driver or plurality of drivers configured to: engage the fastener to thread the fastener into a threaded recess of the stem provisional assembly; and pass through the passage in the fastener to engage the stem provisional assembly, wherein engagement between the driver and the stem provisional assembly rotates the stem provisional assembly in vivo and positions the first provisional component on the resected surface (claims 3 and 14, found in reference application claims 1 and 5).
Wherein the fastener, the first provisional component, the second provisional component and the stem provisional assembly are removable from the bone together as the assembly with the positions of each component maintained relative to one another (claims 6 and 15, found in reference application claim 6).
Wherein the stem provisional assembly further comprises: a plurality of adaptors each having a longitudinal axis extending between a proximal end and a distal end, wherein the plurality of adaptors include at least a first adaptor with no offset of the longitudinal axis and at least a second adaptor with some amount of offset of the longitudinal axis; and a plurality of stem extensions each configured to interchangeably couple with the plurality of adaptors, wherein the plurality of stem extensions each have a different longitudinal extent between a proximal end and a distal end (claims 7 and 16, found in reference application claim 4).
Wherein the stem provisional assembly is one of a sub-system comprising a plurality of monolithic single piece assemblies, and wherein each of the plurality of monolithic single piece assemblies includes an adaptor section and a stem extension section (claims 9 and 17, found in reference application claim 4).
Wherein the stem provisional assembly further comprises a multi-purpose handle configured to couple with one or more of the second provisional component and an offset broach, wherein the multi-purpose handle has a cannulated shaft and includes a slap hammer that is configured to be moveable along the shaft of the handle and fixable thereto section (claim 19, found in reference application claim 8).
Wherein the offset broach has cutting surface along only a first side thereof and a second side thereof opposing the first side is configured to receive and interface with a reamer, wherein the offset broach is configured to offset the first recess relative to the second recess (claim 20, found in reference application claim 9). 
As the structural limitations and orientations of the provisional prosthetic system are the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components. Thus, the claims of the instant application are not patentably distinct from the patented claims.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6, 10, 12, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodfried et al. (U.S. 7,799,085).
Regarding claim 1 Goodfried et al. discloses a provisional system for a knee arthroplasty comprising: a first provisional component (10C, Fig. 12) having a proximal surface and a distal surface opposing the proximal surface, one of the distal surface and the proximal surface configured to be disposed on a resected surface of a bone; a second provisional component (12A) configured to be disposed in a first recess beneath the resected surface of the bone, wherein the second provisional component (12A) is configured to simulate a shape of a cone component of an implant; a stem provisional assembly (14B) configured to be disposed in a second recess, the stem provisional assembly (14B) configured to be engageable in vivo to position the first provisional component (10C) on the resected surface of the bone, as the position of the stem provisional assembly (14B) in vivo controls the positioning of the first provisional component (10C) on the resected surface; and a fastener (18) configured to couple the first provisional component (10C), the second provisional component (12A) and the stem provisional assembly (14B) together as an assembly, as the fastener (18) is used to couple stem provisional assembly (14B) to the rest of the system which includes the first provisional component (10C) and the second provisional component (12A), wherein the fastener (18) includes a passage (56) that extends therethrough to allow access to the stem provisional assembly (14B) from adjacent the first provisional component (10C).
Regarding claim 2, Goodfried et al. discloses the system of claim 1, further comprising a handle (50) configured to temporarily engage the second provisional component (12A) to the stem provisional assembly (14B), wherein when temporarily engaged with the handle (50) the second provisional component (12A) and the stem provisional assembly (14B) are insertable into the first recess and the second recess of the bone, respectively, as the second provisional component (12A) and the stem provisional assembly (14B) could be inserted in this configuration.
Regarding claim 6, Goodfried et al. discloses the system of claims 1. Additional limitations that the fastener, the first provisional component, the second provisional component and the stem provisional assembly are removable from the bone together as the assembly with the positions of each component maintained relative to one another do not indicate any specific structure. In the system of Goodfried et al., the fastener (18), the first provisional component (10C), the second provisional component (12A) and the stem provisional assembly (14B) are removable from the bone together as the assembly with the positions of each component maintained relative to one another if the surrounding bone is broken or removed as well.
Regarding claim 10, Goodfried et al. discloses the system of claim 1, wherein the first provisional component (10C) comprises a femoral component (10C) having an elongated slot (bore inside of element 10C, Fig. 12) configured to receive a pin (27) therein, wherein the elongated slot is configured to allow proximal-distal movement of the femoral component (10C) relative to the pin (27), as the femoral component (10C) is not secured and is capable of proximal-distal movement when the pin (27) is not tightened.
Regarding claim 12, Goodfried et al. discloses a tibial or femoral provisional system for a knee arthroplasty comprising: a first provisional component (10C) having a proximal surface and a distal surface opposing the proximal surface, the one of the proximal or distal surface configured to be disposed on a resected surface of a bone comprising a tibia or a femur; a second provisional component (12A) configured to be disposed in a first recess beneath the resected surface, wherein the second provisional component (12A) is a provisional to simulate a shape of a cone component of an implant; a stem provisional assembly (14B) configured to be disposed in a second recess of the tibia or femur, the stem provisional assembly (14B) configured to be engageable in vivo to reposition the first provisional component (10C) on the resected surface, as the position of the stem provisional assembly (14B) in vivo controls the positioning of the first provisional component (10C) on the resected surface; and a fastener (18) configured to couple the first provisional component (10C), the second provisional component (12A) and the stem provisional assembly (14B) together as an assembly, as the fastener (18) is used to couple stem provisional assembly (14B) to the rest of the system which includes the first provisional component (10C) and the second provisional component (12A), wherein the fastener (18) includes a passage (56) extending therethrough configured to allow access for a driver to engage the stem provisional assembly (14B).
Regarding claim 15, Goodfried et al. discloses the system of claims 12. Additional limitations that the fastener, the first provisional component, the second provisional component and the stem provisional assembly are removable from the bone together as the assembly with the positions of each component maintained relative to one another do not indicate any specific structure. In the system of Goodfried et al., the fastener (18), the first provisional component (10C), the second provisional component (12A) and the stem provisional assembly (14B) are removable from the bone together as the assembly with positions of each component maintained relative to one another if the surrounding bone is broken or removed as well. Furthermore, Goodfried et al. discloses that the bone can be a tibia (col. 15, lines 30-32).
Regarding claim 18, Goodfried et al. discloses the system of claim 12. Additionally, Goodfried et al. discloses a stem implant of the system that can comprise one slot along a distal portion thereof (col. 12, lines 34-39). This slot would allow for flexing of the stem implant in any direction, as the slot results in the stem implant having a smaller cross sectional area which would therefore allow for increased flexing of the stem implant.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goodfried et al. (U.S. 7,799,085) in view of May et al. (U.S. 8,187,280).
Regarding claims 7-8 and 16, Goodfried et al. discloses the systems of claims 1 and 12. Goodfried et al. does not disclose that the stem provisional assembly is a system comprising: a plurality of adaptors each having a longitudinal axis extending between a proximal end and a distal end, wherein the plurality of adaptors include at least a first adaptor with no offset of the longitudinal axis and at least a second adaptor with some amount of offset of the longitudinal axis; and a plurality of stem extensions each configured to interchangeably couple with the plurality of adaptors, wherein the plurality of stem extensions each have a different longitudinal extent between a proximal end and a distal end or that the at least a second adaptor comprises two adaptors one adaptor with a first amount of offset and another adaptor with a second amount of offset that differs from the first amount of offset.
May et al. discloses a prosthetic knee system analogous to that of Goodfried et al. The system of May et al. has a stem provisional assembly which comprises: a plurality of adaptors (Fig. 55b, D) each having a longitudinal axis extending between a proximal end and a distal end, wherein the plurality of adaptors include at least a second adaptor with some amount of offset of the longitudinal axis (col. 16, line 65 – col. 17, line 6) wherein the at least a second adaptor comprises two adaptors one adaptor with a first amount of offset and another adaptor with a second amount of offset that differs from the first amount of offset (Fig. 55a-b; col. 24, lines 60-62). May et al. does not explicitly disclose at least a first adaptor with no offset of the longitudinal axis, however May et al. does disclose the potential need for a stem provisional assembly with no offset (col. 24, lines 60-62), therefore it would be obvious that there would be an adaptor with no offset to fulfill this need. May et al. also discloses a plurality of stem extensions each configured to interchangeably couple with the plurality of adaptors, wherein the plurality of stem extensions each have a different longitudinal extent between a proximal end and a distal end (col. 16, line 65 – col. 17, line 6). Such a system for the stem provisional assembly allows the surgeon to interchange parts with different sizes and offsets to assemble a unique prosthetic (col. 16, line 65 – col. 17, line 6), allowing them to better match the patient’s anatomy and meet patient needs.
It would have been obvious to one skilled in the art at the time of filing to have modified the device of Goodfried et al. with the teachings of May et al. by using a stem provisional assembly which composes interchangeable offset adaptors with different levels of offset and stem extensions with different lengths in order to allow the surgeon to customize the size and shape of the device to best fit the patient. This would result in the system of Goodfried et al. wherein the stem provisional assembly is a system comprising: a plurality of adaptors each having a longitudinal axis extending between a proximal end and a distal end, wherein the plurality of adaptors include at least a first adaptor with no offset of the longitudinal axis and at least a second adaptor with some amount of offset of the longitudinal axis; and a plurality of stem extensions each configured to interchangeably couple with the plurality of adaptors, wherein the plurality of stem extensions each have a different longitudinal extent between a proximal end and a distal end, and wherein the at least a second adaptor comprises two adaptors one adaptor with a first amount of offset and another adaptor with a second amount of offset that differs from the first amount of offset.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goodfried et al. (U.S. 7,799,085) in view of Angibaud et al. (U.S. 2017/0172748).
Regarding claims 9 and 17, Goodfried et al. discloses the systems of claims 1 and 12. Goodfried et al. does not disclose that the stem provisional assembly is one of a sub-system comprising a plurality of monolithic single piece assemblies, and wherein each of the plurality of monolithic single piece assemblies includes an adaptor section and a stem extension section. Angibaud et al. discloses a prosthetic knee system analogous to that of Goodfried et al. The stem provisional assembly of Angibaud et al. is one of a sub-system comprising a plurality of monolithic single piece assemblies (10, Fig. 1, paragraph 0005), and wherein each of the plurality of monolithic single piece assemblies includes an adaptor part (20) and a stem extension part (30), as such a system allows the surgeon to optimize the fit of the device (paragraph 0024).
It would have been obvious to one skilled in the art at the time of filing to have modified the system of Goodfried et al. with the teachings of Angibaud et al. by having a kit of multiple monolithic single piece assemblies for the stem provisional assembly wherein each single piece assembly includes an adaptor part and a stem extension part in order to optimize the fit of the device. This would result in the system of Goodfried et al. wherein the stem provisional assembly is one of a sub-system comprising a plurality of monolithic single piece assemblies, and wherein each of the plurality of monolithic single piece assemblies includes an adaptor part and a stem extension part.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goodfried et al. (U.S. 7,799,085) and further in view of Amanatullah et al. (U.S. 10,182,830). 
Regarding claim 11, the present combined citation discloses the system of claim 1. Goodfried et al. does not disclose that the second provisional component comprises a broach configured to remove bone to create the first recess. Amanatullah et al. discloses a prosthetic knee system analogous to that of Goodfried et al. The system of Amanatullah et al. has a second provisional component (320, Fig. 3) which comprises a broach (327) configured to remove bone to create the first recess, which facilitates in shaping the first recess to have the same shape as the second provisional component (col. 4, lines 63-67), improving the fit of the second provisional component and preventing excess bone from being removed, as the shape of the recess matches the shape of the device. It would have been obvious to one skilled in the art at the time of filing to have further modified the system of Goodfried et al. with the teachings of Amanatullah et al. by having the second provisional component include a broach element which is configured to remove bone to create the first recess in order to facilitate in shaping the first recess to have the same shape as the second provisional component to improve the fit of the component and prevent excess bone removal.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodfried et al. (U.S. 7,799,085) and in view of Yoko et al. (U.S. 8,556,900).
Regarding claims 19-20 Goodfried et al. discloses the system of claim 1. Goodfried et al. does not disclose a multi-purpose handle configured to couple with one or more of the second provisional component and an offset broach, wherein the multi-purpose handle has a cannulated shaft and includes a slap hammer that is configured to be moveable along the shaft of the handle and fixable thereto wherein the offset broach has cutting surface along only a first side thereof and a second side thereof opposing the first side is configured to receive and interface with a reamer, wherein the offset broach is configured to offset the first recess relative to the second recess. 
Yoko et al. discloses a method for preparing the knee bone for a prosthesis such as that of Goodfried et al. Yoko et al. does disclose a multi-purpose handle (10, Fig. 1) configured to couple with an offset broach (24), wherein the multi-purpose handle (10) has a cannulated shaft (12; col. 3, lines 19-22), and includes a slap hammer (14) that is configured to be moveable along the shaft (12) of the handle (10) and fixable thereto wherein the offset broach (24) has cutting surface (96) along only a first side thereof (Fig. 3) and a second side thereof opposing the first side is configured to receive and interface with a reamer (48, Fig. 3), wherein the offset broach (24) is configured in a way which would allow the offset broach (24) to offset a first recess relative to a second recess.
It would have been obvious to one skilled in the art at the time of filing to have modified the system of Goodfried et al. with the teachings of Yoko et al. by including the multipurpose handle and offset broach of Yoko et al. in order to create the first recess because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. This would result in the system of Goodfried et al. with a multi-purpose handle configured to couple with an offset broach, wherein the multi-purpose handle has a cannulated shaft and includes a slap hammer that is configured to be moveable along the shaft of the handle and fixable thereto wherein the offset broach has cutting surface along only a first side thereof and a second side thereof opposing the first side is configured to receive and interface with a reamer, wherein the offset is configured in a way which would allow the offset broach (24) to offset a first recess relative to a second recess.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Goodfried et al. (U.S. 7,799,085) and further in view of Belcher et al. (U.S. 8,979,847).
Regarding claim 23, the present combined citation discloses the system of claim 1. Goodfried et al. discloses that the system can be used for a tibia (col. 15, lines 30-32). Goodfried et al. does not disclose a tibial cut guide assembly configured to guide a resection that forms the resected surface, wherein the tibial cut guide assembly has a boom arm and a body coupled to the boom arm by a collar, and wherein the collar includes an opening configured to allow for removal of the boom arm from the collar without a position of the body being changed relative to the bone.
Belcher et al. discloses a method for preparing a tibia for a prosthetic device such as that of Goodfried et al. Belcher et al. discloses a tibial cut guide assembly configured to guide a resection that forms a resected surface, wherein the tibial cut guide assembly (12) has a boom arm (84) and a body (78) coupled to the boom arm (84) by a collar (94), and wherein the collar (94) includes an opening (96) configured to allow for removal of the boom arm (84) from the collar (94) without a position of the body (78) being changed relative to the bone.
It would have been obvious to one skilled in the art at the time of filing to have modified the system of Goodfried et al. with the teachings of Belcher et al. by including the tibial cut guide assembly of Belcher et al. in order to resect the tibial surface because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. This would result in the system of Goodfried et al. with a tibial cut guide assembly configured to guide a resection that forms the resected surface, wherein the tibial cut guide assembly has a boom arm and a body coupled to the boom arm by a collar, and wherein the collar includes an opening configured to allow for removal of the boom arm from the collar without a position of the body being changed relative to the bone.

Allowable Subject Matter
Claims 3-5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 3 and 14 require a driver configured to pass through the passage in the fastener to engage the stem provisional assembly, wherein engagement between the driver and the stem provisional assembly rotates the stem provisional assembly in vivo and positions the first provisional component on the resected surface. While prior art does disclose fasteners with the other limitations of the claims, no prior provisional knee assembly was found with a fastener which includes such a passage to allow manipulation of the stem provisional assembly through the passage in the claimed manner.
Claim 4 requires a collection of tapers which interface with one another. While the benefits of constructing an assembly with Morse tapers is known in the art, no prior art was found which includes both a fastener containing a passage therethrough as required by claim 1, and a surface wherein the first provisional component and the stem provisional assembly interface in a way wherein the structure would benefit if modified to make the interface a taper. As such, the subject matter of this claim is non-obvious.
Claim 5 is dependent on claim 4, and therefore contains all the limitations thereof. As such, claim 5 is also considered non-obvious as no prior art containing an interface or taper between the first provisional component and the stem provisional assembly was found.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774